Citation Nr: 0938436	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from September 1972 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was previously before the Board in July 
2004 as an attempt to reopen a claim subject to a prior final 
denial.  It was remanded at that time for additional 
evidentiary development.  The issue on appeal was again 
before the Board in November 2006 when the Board determined 
that the Veteran had successfully reopened a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The issue was then remanded for additional 
evidentiary development.  The issue on the title page has 
been restyled to reflect this development.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the Veteran's bipolar disorder was not 
linked to in-service psychiatric symptomatology or to any 
other incident of active duty service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active duty service nor may a 
psychosis be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in October 2001 
and September 2004 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to service connection for an acquired psychiatric 
disorder.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notice required by VCAA 
and implementing regulations was furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the October 2001 and September 
2004 VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in February 
2007 and March 2009 letters.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The service treatment records and VA and private 
clinical records have been associated with the claims file.  
Records from the Social Security Administration have also 
been obtained.  

A Veterans Health Administration (VHA) opinion with respect 
to the issue on appeal was obtained in May 2004.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record including the favorable 
medical opinion from F.J.D., MD.  and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   
The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A lay person is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that he was anxious after the 
incidents in question.  The Veteran is not competent to 
provide a complex medical opinion regarding the etiology of 
his mental disorder.  See Barr.  

Criteria

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6  Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection for certain diseases, such as psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

The Board notes that 38 C.F.R. § 3.384, as in effect August 
28, 2006, defines the term 'psychosis' to include brief 
psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  See 71 Fed. Reg. 42, 
785 (2006). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The Veteran's service administrative and personnel records 
show that he did not serve in combat in the offshore waters 
adjacent to the Republic of Vietnam between the time he 
entered service and May 7, 1975.

The Veteran's service entrance examination, conducted in July 
1972, disclosed no psychiatric abnormalities.  A report of 
medical history completed by the Veteran in connection with a 
reenlistment examination in May 1975 denied any history of 
depression or nervous trouble of any sort.  A report of 
service reenlistment examination, conducted in May 1975, 
disclosed no psychiatric abnormalities.  A report of medical 
history completed by the Veteran in connection with a 
reenlistment examination in April 1979 denied any depression 
or nervous trouble.  A report of service reenlistment 
examination, conducted in April 1979, showed that the 
Veteran's psychiatric evaluation was normal.

A hospital summary from the U.S. Naval Hospital, Roosevelt 
Roads, Puerto Rico, shows that the Veteran was admitted via 
the emergency room in April 1982 because of "bizarre 
behavior."  The summary shows that the night prior to 
admission, the Veteran returned home from the Club at 
midnight and went to bed, but was awakened by loud voices.  
His mother and his friends were enjoying themselves, had the 
radio on louder than usual, and ignored his requests for them 
to be more quiet.  He took a sword into the room in which 
they were partying, which induced the friends to leave and 
his mother to go into her room and close the door, and then 
destroyed some furniture with the sword.  His mother then 
called base security, who came and placed the Veteran in the 
brig.  The Veteran was admitted to the hospital from the brig 
to evaluate his behavior.

During that evaluation, the Veteran related that he lived 
with his dependent mother, a 40-year-old divorcee whom he 
described as having multiple possible emotional problems.  
The Veteran recalled similar past episodes of emotional 
lability and loss of control, but never with the intensity of 
the last one.  The family history was otherwise 
noncontributory.  Mental status examination revealed that the 
Veteran remained somewhat angry and distressed about 
discussing the incident, and reluctant to discuss his private 
life.  Although insight was deficient and judgment was 
impulsive, his trend of thought was clear and goal-directed.  
He remained somewhat tense and apprehensive, but was given no 
medication, and his self-awareness and judgment improved.  He 
was discharged to full duty after two days, with outpatient 
follow-up if needed.  The diagnosis was acute situational 
disturbance.

Service medical records dated in November 1982 show that the 
Veteran was seen for complaints of vertigo and a tremor.  He 
noted having received counseling for recent family stress, 
and remained highly emotional regarding that subject.  The 
diagnostic assessment was normal examination; possible 
labyrinthitis, possible stress reaction.  He was found to 
have a normal thought content and flow of thought on mental 
status review, and was referred for counseling for what was 
described as "serious family problems."  The provisional 
diagnosis was situational stress.  He was subsequently seen 
four times in January 1983 for counseling for situational 
distress.  No further complaint or findings of any emotional 
disturbance were shown during the Veteran's remaining period 
of active service.  The Veteran was discharged at the end of 
his contracted period of enlistment.  His service separation 
examination, conducted in March 1985, revealed that his 
psychiatric evaluation was clinically normal.

The Veteran applied for Social Security benefits in June 
1995.  He reported that he became unable to work in March 
1993.  The Veteran indicated on his application that his 
cocaine addiction and mental problems began in August 1984.  
He indicated that the left the military.  His employment 
history indicates he was in the Navy from November 1972 to 
June 1985, he was an instructor in a trade school from May 
1986 to June 1988 and he was a self-employed tennis 
instructor from July 1988 to August 1991.  

A Social Security document revealed the Veteran reported he 
was in the military for 13 years and left to care for his 
Mother in 1985.  She died one year later and the Veteran's 
grandmother died shortly thereafter.  The Veteran reported he 
became very depressed after the deaths and started using 
cocaine and alcohol.  

In his original claim for VA disability compensation 
benefits, which was received in July 1995, the Veteran 
claimed service connection for severe depression, citing 
treatment for that condition at Roosevelt Roads Hospital, 
Puerto Rico, while on active duty in 1983 or 1984.

A VA hospital summary, dated from July to August 1995, shows 
that the Veteran was admitted with signs of mania, including 
nocturnal enuresis, agitation, and somnambulism, and Lithium 
was prescribed.  He remained paranoid, agitated and hostile 
on the ward, and was placed in restraints.  He subsequently 
improved and became involved in ward activities.  The 
diagnoses at hospital discharge were: Axis I: bipolar 
disorder, manic episode; Cocaine dependence; and Alcohol 
abuse; Axis II: Narcissistic traits.

A Report of Incapacity, prepared by a VA psychiatrist in 
August 1995, noted the onset of symptoms in May 1995, and 
showed diagnoses of bipolar disorder; cocaine dependence; and 
alcohol abuse.

In August 1995, Social Security found the Veteran to be 
disabled with a primary diagnosis of major depression with 
psychotic features and a secondary diagnosis of cocaine 
addiction.  Social Security determined that the disability 
began in March 1995.  

A report of VA psychiatric examination, conducted in 
September 1995, cited the Veteran's statement that he 
"snapped" while serving in the U.S. Navy in 1983, and had to 
be hospitalized in Puerto Rico.  Mental status examination 
revealed slow responses, a blunted affect, tangential 
thinking, a low fund of knowledge, poor concentration, 
concrete thinking, poor memory, low socialization skills, and 
very limited insight.  The diagnosis was bipolar disorder.  
An opinion as to the etiology of the bipolar disorder was not 
included.

An April 1996 Discharge Summary for a period of 
hospitalization at a private facility in April 1996 
demonstrates that the Veteran presented with complaints of 
depression, inability to tolerate loud noises and a burning 
sensation in his head.  Later in the day, the Veteran 
reported that he presented for treatment due to an inability 
to sleep.  The discharge diagnosis was severe bipolar mixed 
state with psychosis and cocaine abuse.

A February 1998 letter from a private mental health worker 
indicates that the Veteran had been treated since June 1995 
at the facility for bipolar disorder and cocaine dependence.

A report of a January 1998 VA mental disorders examination 
included an Axis I diagnosis of bipolar disorder.  It was 
noted that the Veteran's symptoms and history did not meet 
the criteria for PTSD.

A VA hospital summary, dated in May 1998, shows that the 
Veteran was admitted after six months use of crack cocaine.  
In an admission interview, he claimed that he tried to kill 
his mother in the mid-1970's by taking two samurai swords and 
bursting into her room; that he spent one night in jail and 
six days on a psychiatric ward at Roosevelt Roads Naval 
Hospital; that he had just learned at the time that he had 
genital herpes and was angry and disgusted with himself; that 
he experienced auditory hallucinations, exaggerated startle 
responses, feelings of depression, and guilt over the death 
of his mother and grandmother being his fault.  Mental status 
examination was reported in detail.  The attending 
psychiatrist compared the Veteran's report of in-service 
hospitalization with the service medical records, and 
expressed the opinion that the Veteran's recounted history 
was "unlikely".  In addition, the attending psychiatrist 
stated that, in his view, the diagnosis of bipolar disorder 
was correct; and that he strongly suspected that the Veteran 
had an agenda of receiving a diagnosis of PTSD so that he 
could receive compensation from VA.  The diagnoses at 
hospital discharge included Axis I: Cocaine dependence and 
abuse, rule out alcohol dependence, rule out PTSD and Axis 
II: Personality disorder with narcissistic traits.  

In October 1999, the Veteran reported that he received 
psychiatric help while in the service but there was minimal 
documentation because he was receiving treatment from a 
friend who was a psychiatrist and his support was unrecorded.  
He was hospitalized at different times after his discharge.  
It was noted that the Veteran had discrepancies in his self-
reported history.  He reported that, while in the service, 
his mother became pregnant and he "lost it."  He reported 
he threatened his mother with a samurai sword.  He reported 
he was sent to a military jail overnight and then transferred 
to a hospital for six days.  His mother died and then his 
grandmother died two years later.  He reported he left the 
navy because of his mother's declining health and made it 
sound impulsive.  The Axis I diagnosis was bipolar disorder 
and the Axis III diagnosis was status post head trauma 
accident.

In July 2001, a VA psychiatrist wrote that he was the 
Veteran's attending physician during May 2001 and June 2001 
hospitalizations.  It was noted that the Veteran shared 
important elements of his past history including the time he 
served in the military.  Of special interest to the physician 
was the "early nervous breakdown that occurred while [the 
veteran] was serving his country in Japan."  It was the 
psychiatrist's opinion that the Veteran had a variant of 
bipolar disorder (manic-depression) and that it is very 
likely that the Veteran was suffering from a major mental 
disorder while he was in Japan.  It was noted that the 
Veteran had exhibited signs and symptoms of disturbed mood 
and behavior with a need for in- patient assessment and 
stabilization.  It was also noted that an earlier head injury 
sustained in a motorcycle accident had been a contributing 
factor as well.  Another letter dated the same date is 
identical to the first one with the exception that it was 
written that the Veteran's early nervous breakdown occurred 
while the Veteran was serving his country in Puerto Rico.  In 
September 2003, the psychiatrist wrote that the Veteran 
stopped by to ask for an addendum to the July 2001 letter.  
The psychiatrist wrote that the Veteran had provided him with 
copies of the service treatment records which dated from the 
late 1970's to the early 1980's.  The psychiatrist wrote that 
the records were reviewed and were considered when forming 
his prior opinion in July 2001.  

An August 2001 VA clinical record reveals the Veteran sought 
treatment for suicidal and violent thoughts/impulses as well 
as a depressed and angry mood.  He also reported auditory 
hallucinations.  It was written that the Veteran had a 
history of schizoaffective disorder and seizure disorder 
(secondary to a motorcycle accident with head injury), both 
dating back to the 1970's.  The Axis I diagnoses were 
schizoaffective disorder, cocaine dependence and cannabis 
abuse.  

A VA mental disorders examination was conducted in November 
2001.  The claims file was reviewed and mental status 
examination was conducted.  The Axis I diagnosis was bipolar 
disorder.  The physician found that the symptomatology 
described during the Veteran's active duty service seemed 
unlikely to be related to bipolar disorder.  The physician 
found it was not at least as likely as not that the Veteran's 
bipolar disorder started in service.  

In September 2001, it was noted that a history provided by 
the Veteran was of partial reliability because of 
inconsistencies.  He reported that he was fine until 1986 
when his mother died and he started using cocaine.  The 
Veteran reported that he had his first episode while in the 
service but also stated that his first manic episode was 
eight years post-discharge and the first depressive symptoms 
were nine years post-discharge.  It was noted that the 
Veteran described clear episodes of mania and depression 
which had been treated with medication.  

In May 2004, a VHA opinion was prepared.  The physician wrote 
that she had reviewed all the medical records associated with 
the Veteran's claims file.  She opined that there was not 
enough evidence to suggest it was likely (50% or greater) 
that the Veteran's psychiatric symptoms in service were 
manifestations of the current bipolar disorder.  The author 
found the Veteran's service treatment records notable for an 
inpatient psychiatric hospitalization in April 1982 when the 
Veteran was diagnosed with acute situational disturbance 
after an incident involving his mother.  The physician noted 
that, during the hospitalization, no medications were ordered 
and there was no evidence of psychosis.  She also found it 
notable that the reenlistment physicals conducted in 1972, 
1975, 1979 and 1985 documented normal neurologic and 
psychiatric examinations.  She observed that the Veteran was 
seen in an emergency room in November 1982 which resulted in 
a referral for situational stress.  Mental status was noted 
to be okay in the medical records.  A psychiatric service 
evaluation conducted in January 1983 provided a diagnosis of 
situational stress which three follow-up appointments did not 
alter.  The physician summarized by writing that there was no 
mention of depression or mania in the Veteran's service 
treatment records during his military service.  There was 
insufficient evidence during the psychiatric hospitalization 
in 1982 to determine that it was likely that this 
hospitalization was a manifestation of bipolar disorder.  In 
light of the supporting medical records, it appeared that 
this hospitalization was one related to an acute stressor.  

A VA examination was conducted in April 2008.  The claims 
file was available and reviewed.  Mental status examination 
was conducted.  The Axis I diagnosis was bipolar disorder.  
An opinion as to the etiology of the bipolar disorder was not 
provided.  

Analysis

Initially the Board notes that there is no evidence of a 
diagnosis of a psychosis dated within one year of the 
Veteran's discharge nor is there any competent evidence of 
record which demonstrates that the Veteran had a psychosis to 
a compensable degree within one year of his discharge.  
Service connection on a presumptive basis is not warranted.  

The Board notes that there are other psychiatric diagnoses 
which have been linked to the Veteran including, mainly, 
schizoaffective disorder.  The Board finds, however, that 
there is no competent evidence of record linking any 
psychiatric disorder other than bipolar disorder to the 
Veteran's active duty service. The August 2001 clinical 
record includes the annotation that the Veteran had 
schizoaffective disorder dating back to the 1970's.  There is 
no indication, however, that this statement is anything other 
than a recitation of medical history provided by the Veteran.  
There is no indication that a review of the service treatment 
records was made nor any indication that this sentence was 
intended as an opinion as to the etiology of the Veteran's 
mental disorder.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).   Service connection for any disability 
other than bipolar disorder is not supported by competent 
evidence of record and is not warranted.  

There is competent evidence of record which seems to link 
bipolar disorder to the Veteran's active duty service in the 
form of the July 2001 statement and the September 2003 
addendum from the VA psychiatrist.  The author of the July 
2001 statement opined that the veteran had an early nervous 
breakdown while serving in Japan, exhibiting signs and 
symptoms of disturbed mood and behavior and that he had a 
"major mental disorder" while serving in Japan.  He also 
found that the Veteran currently had bipolar disorder.  

This evidence, however, is probatively outweighed by the May 
2004 VHA opinion.  The author of the May 2004 VHA opinion 
specifically noted that the medical records from the 
Veteran's active duty service documented hospitalization 
related to an acute stressor and correctly pointed out that 
there was no mention of depression or mania in the service 
treatment records.  The author of the July 2001 opinion did 
not account for the in-service treatment records which 
indicates that the Veteran was being treated for situational 
stress without any indication that the Veteran was 
experiencing manic or depressive symptoms.  It is not 
apparent upon what basis the author of the July 2001 opinion 
determined that the in-service symptomatology was a 
manifestation of bipolar disorder when the contemporaneous 
documents do not include any reference to the disorder.    

The Board further notes that there appears to be a disconnect 
in the July 2001 statement between the Veteran's active duty 
service and the current mental disorder.  The author reports 
that the Veteran had bipolar disorder currently and also 
wrote that it was very likely that the Veteran was suffering 
from a major mental disorder while in Japan.  The author did 
not indicate that the Veteran had bipolar disorder while on 
active duty, just that he exhibited symptoms of disturbed 
mood and behavior.  A reading of the July 2001 letter fails 
to evidence an actual opinion which indicates that the 
Veteran has bipolar disorder due to his active duty service.  
It merely states that the Veteran currently has bipolar 
disorder and that it appeared he had a major mental disorder 
while serving in Japan.  

The Board finds that greater probative weight should be 
accorded the etiology opinion included in the May 2004 VHA 
report as this opinion is based on a clear reading of the 
service treatment records, indicating that there was no 
evidence of manic or depressive symptoms, but rather the 
Veteran had an acute situational stressor.  The author of the 
July 2001 statement does not indicate how he determined that 
the symptomatology noted in the service treatment records was 
consistent with a diagnosis of bipolar disorder.  
Furthermore, as set out above, the author of the July 2001 
statement does not provide a clear link between the currently 
existing bipolar disorder and what the author termed was a 
major mental disorder the Veteran had while serving in Japan.  
The author notes mental symptoms during active duty and 
current bipolar disorder but does not actually indicate that 
there is an etiologic link.  The author of the May 2004 VHA 
opinion specifically opines that there is no such link 
between in-service mental symptomatology and currently 
existing bipolar disorder.   

To the extent that the author of the July 2001 statement 
might attempt to link the current bipolar disorder to the 
major mental disorder noted during active duty, this attempt 
is in-artfully stated and unclear.  In contrast to this is 
the report of the May 2004 VHA physician which specifically 
found that there was not enough evidence to suggest that it 
was likely that the Veteran's in-service psychiatric symptoms 
were a manifestation of the current bipolar disorder.  This 
opinion is clear and succinct in not finding an etiologic 
link.  

The Board finds that the competent evidence of record which 
links bipolar disorder to the Veteran's active duty service 
is outweighed by other competent evidence of record which 
demonstrates that the currently existing bipolar disorder was 
not incurred in or aggravated by the Veteran's active duty 
service.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


